This case is before us on petition for certiorari to review interlocutory orders under rule 34.
The orders complained of are, (1) order denying motion to dismiss bill of complaint; and (2) order denying motion to dissolve injunction, which injunction was granted without notice and without bond.
We, after consideration of the record in the light of briefs and oral argument, reach conclusion that the bill of complaint is not entirely without equity. We also reach the conclusion that to preserve the rights of the complainant, it reasonably appeared necessary to the chancellor to grant the injunction without notice and that, because of the circumstances as shown by the record, there was no reversible error in granting the injunction without bond.
It, therefore, follows that certiorari must be, and is, denied.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD, and ADAMS, JJ., concur.